THE COURT.
Application for a writ of mandate to compel the City Council and other officials of the City of Berkeley to reconsider a certain ordinance relating to the rezoning of a certain restricted district within said city, and to either repeal the ordinance or submit the same to a *770referendum vote of the electors of the city at the next general election or at a special election to he called for such purpose. This proceeding differs in none of its essential aspects from the proceeding entitled Dwyer v. City Council of the City of Berkeley, etc., 200 Cal. 505 [253 Pac. 932].
Upon the authority of that decision it is, therefore, ordered that the writ issue as prayed for herein.